*34Opinion by
Mr. Justice Jones,
Concurring in part:
I concur in the affirmance of the decree to the extent of the appointment of a receiver for the preservation of the status quo pending final determination of the questions of waste and mismanagement of corporate assets alleged by the complaint. I do not agree, however, that the allegation that the defendant officers and members of the respondent corporation are members of the Communist Party is either relevant or material to the equitable issues involved. Even if true, such a fact would present no cause cognizable in equity. The familiar maxim that the remedy in equity is a complete one cannot operate to draw within the jurisdictional bounds of a court of equity matter which is by law expressly and exclusively committed to another forum. Thus, equity does not sit to adjudicate, restrain or punish crimes. Inasmuch as membership in the Communist Party has now become a crime in this Country, the proper place for the determination of one’s guilt of such a charge is in a criminal court after a fair hearing in keeping with the requirements of historical due process. Insofar as the . corporate purposes of the defendant society are transgressed or violated by its furtherance, teaching or propagation of Communist doctrine, the appropriate remedy is by quo warranto at law. I think it is important that these time-honored distinctions not only be recognized but that they be faithfully observed by the courts, especially in this day when there is prevalent an all-too-general tendency to find guilt by association or from accusatory appellation rather than by due conviction upon proof after formal charges and a fair trial.